PER CURIAM:
The written stipulation filed in this claim establishes that on June 7, 1974, one Margaret Simpson was driving her husband’s 1971 Chevrolet Kingswood Estate Station Wagon to a picnic area in the Kanawha State Forest in Kanawha County, West Virginia. Her husband, Charles C. Simpson, was also the named insured in an automobile insurance policy issued by claimant, which policy extended collision coverage with a $100.00 deductible feature.
*172Mrs. Simpson was driving on a road maintained by respondent and was approaching a point in the road where a bridge had been formerly erected to provide access across a waterway located some 10 to 12 feet below the level of the road. This bridge had apparently been removed some time prior to the subject incident, and its absence could not easily be detected by an approaching motorist because of the unusual elevation of the road. The stipulation further reveals that motorists had earlier been warned of this condition by respondent’s employees through the use of barricades which, unfortunately, had been removed on the day of Mrs. Simpson’s accident. The former bridge had been, like the road itself, maintained by the respondent.
By reason of the foregoing, Mrs. Simpson drove off of the road, and the car fell the 10 to 12 feet into the waterway below. As a result, the station wagon was greatly damaged. Thereafter, claimant paid Charles C. Simpson the sum of $1,775.00 under the terms of the collision coverage and received a written assignment of his claim against the party responsible for the accident and resultant damage.
This Court believes that the respondent failed to exercise ordinary care in the maintenance of this bridge and to warn the public of its lack of existence, and that it was thus guilty of negligence. Being of the further opinion that the amount of damages is reasonable, an award in the amount of $1,775.00 is directed.
Award of $1,775.00.